Citation Nr: 0800051	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-40 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1943 to March 1944, and with the Merchant Marine 
under the jurisdiction of the United States Coast Guard from 
April 1944 to November 1944.   To the extent that the veteran 
has asserted that he served with the Merchant Marine until 
August 1945, even assuming such service was shown, given the 
state of the evidence, it would not affect the outcomes of 
the claims, and further development is therefore not 
warranted.  See 38 C.F.R. § 3.159(d) (2007).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In May 2006, the veteran filed a motion for advancement on 
the docket.  Under the provisions of 38 U.S.C.A § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In this case, in light of 
the Board's present adjudication of the claims, a formal 
approval of the request is not required.  


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss as a 
result of his service.  

2.  The veteran does not have tinnitus as a result of his 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for bilateral hearing loss, and tinnitus.  He asserts that he 
was exposed to small arms fire, noise related to duties as a 
fireman and water tender, bombing, and that his Merchant 
Marine ship was sunk in August 1944.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The veteran's service medical records are not available and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (discussed infra).  With regard to 
the veteran's Merchant Marine/Coast Guard service, a May 2007 
deferred rating decision states that it is not possible to 
request service medical records for merchant seamen, although 
where treatment was provided at PHS (U. S. Public Health 
Service) hospitals, these records may be available.  In this 
case, the veteran has stated that he never received treatment 
for either hearing loss or tinnitus during his service.  See 
veteran's letter, received in July 2007.  

As for the post-service medical evidence, it consists of a VA 
and a non-VA medical report, each dated in 2005.  
Specifically, and audio examination report from W.A., Au.D., 
dated in March 2005, shows that the veteran reported a 
history of exposure to loud noise during World War II, and 
that he had had his current hearing aids for the last ten 
years.  He further reported a history of tinnitus "as long 
as he could remember which may or may not have begun during 
his military experience."  He stated that he had worked at 
"Masonite" for approximately 25 years, where use of hearing 
protection was both encouraged and worn.  The report contains 
charted audiometric results which appear to show that the 
veteran has bilateral hearing loss as defined at 38 C.F.R. § 
3.385.  The examiner stated, "Due to his complaint of 
chronic tinnitus in both ears, it is more likely than not 
that it began during his military service."  

A VA audio examination report, dated in July 2005, shows that 
the veteran reported being exposed to bombing during service 
aboard a ship during the Normandy invasion, with post-service 
employment of 25 years working in a factory during which time 
he was exposed to excessive noise from heavy equipment and 
machinery.  He further reported a 30 to 35-year history of 
tinnitus in the right ear, with a frequency of about once per 
month.  This report shows that the veteran has bilateral 
hearing loss as defined at 38 C.F.R. § 3.385.  The examiner 
concluded, "Although he has a severe hearing loss in both of 
his ears, it is this examiner's opinion that his hearing loss 
and tinnitus are not as likely as not the result of military 
noise exposure.  It has been over 60 years since his military 
service and he started noticing tinnitus approximately 30-35 
years ago.  His report of occupational noise exposure for 25 
years is more likely the cause of his hearing loss and 
tinnitus."  

The Board has determined that the claims must be denied.  In 
this case, earliest evidence of hearing loss, or tinnitus, is 
dated in 2005.  This is approximately 60 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  With 
regard to the claim for bilateral hearing loss, there is no 
competent evidence to show that the veteran has hearing loss 
that is related to his service.  With regard to the claim for 
tinnitus, the July 2005 VA examiner's opinion weighs against 
the claim.  The examiner noted that the veteran had reported 
that his tinnitus began 30 to 35 years before.  This would 
place the onset of tinnitus to about 1970, which was about 25 
years after separation from service.  Furthermore, the VA 
examination report shows that the veteran reported that after 
service, he had been employed in a factory for 25 years, 
during which time he was "exposed to excessive noise from 
heavy equipment and machinery."  Although the Board has 
considered the opinion of the March 2005 audiologist, there 
is an inherent contradiction between the veteran's stated 
history of tinnitus in this report ("as long as he could 
remember which may or may not have begun during his military 
experience") (emphasis added) and the examiner's conclusion, 
which asserts that "it is more likely than not that it began 
during his military service."  Any inference of an assertion 
of an onset of tinnitus during service by the audiologist 
would also be contrary to the veteran's reported history as 
noted in the VA examination report.  See Lee v. Brown, 10 
Vet. App. 336 (1997) (an etiological opinion should be viewed 
in its full context, and not characterized solely by the 
medical professional's choice of words); Obert v. Brown, 5 
Vet. App. at 30, 33 (1993) (a medical opinion expressed in 
terms of "may," also implies "may or may not" and  is too 
speculative to establish a plausible claim).  Furthermore, 
the March 2005 audiologist did not discuss the veteran's 25 
year post-service history of noise exposure in a factory, 
during which time he reported that he was exposed to 
excessive noise from heavy equipment and machinery.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a 
nexus may decline in probative value where the physician 
fails to discuss relevant medical history).  Finally, there 
is no competent evidence to show that sensorineural hearing 
loss was manifested to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contention that 
bilateral hearing loss, and tinnitus, were caused by service 
many years ago.  In this case, when the veteran's post-
service medical records are considered (which indicate that 
the claimed conditions began years after service, and which 
do not contain competent evidence of a nexus between hearing 
loss and the veteran's service), the Board finds that the 
medical evidence outweighs the veteran's contentions that he 
has bilateral hearing loss, and tinnitus, that are related to 
his service.  In this regard, to the extent that the veteran 
may have intended to assert that he has the claimed 
conditions due to participation in combat, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

II.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in June 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The June 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
In this case, as previously noted, a July 2005 response from 
the National Personnel Records Center (NPRC) states that the 
veteran's service medical records are not available and may 
have been destroyed in a 1973 fire.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service and service medical records.  In 
July 2005, the NPRC reported that the veteran's records could 
not be found.  In December 2006, the RO contacted the veteran 
and notified him that his service medical records were 
unavailable.  The RO requested that he provide any medical or 
lay evidence in support of his claims.  With regard to the 
veteran's Merchant Marine service under the jurisdiction of 
the Coast Guard, in May 2007 the RO determined that the 
veteran's service medical records during this service not be 
requested.  See May 2007 deferred rating decision (citing 
VBA's Adjudication Procedure Manual, M21-1MR, Part III. 
[iii.2.F.40.b.].  In June 2007, the veteran was notified of 
this fact.  Finally, the Board notes that the veteran has 
stated that he did not receive treatment for either hearing 
loss symptoms, or tinnitus symptoms, during his service.  
Therefore, the Board finds that the RO has satisfied its duty 
to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).

The veteran has been afforded an examination, and etiological 
opinions have been obtained.  The Board therefore concludes 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


